Dear Mr. Coenen:
In response to your inquiry of recent date, note that in individual may, in general, hold two local part-time appointed positions without violating Louisiana's Dual Officeholding and Dual Employment Laws, R.S.42:61, et seq. The first position here under consideration is Commissioner of the Fifth Louisiana Levee District1; the second position is Commissioner of the Tensas Parish Mosquito Abatement District Board2.
The prohibition which might be applicable, if both positions were held on a full-time basis, is found in R.S. 42:63(E), providing:
     E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
As both positions are held on a part-time basis [see R.S. 42:62(4) and (5)], the prohibition is inapplicable.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  March 20, 2003
1 Appointment of levee district board members is accomplished via the provisions of R.S. 38:304. With respect to the Fifth Louisiana Levee District, the limits of the levee district embrace "all the lands in the parishes of East Carroll, Madison, Tensas, and Concordia." See R.S.38:291(E). Finally, a levee district is a political subdivision of the state pursuant to R.S. 38:281(6).
2 Appointment of mosquito abatement district board members is accomplished via the provisions of R.S. 33:7723.